Citation Nr: 0914006	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  07-08 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the previously denied claim for service connection for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for major depression, 
to include aching in the joints as a psychosomatic illness.

3.  Entitlement to service connection for a skin condition, 
to include psoriasis and vitiligo as the result of exposure 
to the herbicide Agent Orange.

4.  Entitlement to an initial evaluation for diabetes 
mellitus greater than 40 percent prior to January 10, 2003 
and greater than 60 percent beginning January 10, 2003.

5.  Entitlement to an initial evaluation greater than 10 
percent for peripheral neuropathy of the right foot prior to 
March 23, 2006.

6.  Entitlement to an initial evaluation greater than 40 
percent for peripheral neuropathy of the right foot beginning 
March 23, 2006.

7.  Entitlement to an initial evaluation greater than 10 
percent for peripheral neuropathy of the left foot.

8.  Entitlement to an effective date earlier than September 
18, 2000 for the grant of service connection for diabetes 
mellitus.

9.  Entitlement to an effective date earlier than June 12, 
2003 for the grant of service connection for right and left 
foot peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Representative


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to 
August 1969.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from multiple rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.

The Veteran's representative testified in his stead before 
the undersigned Veterans Law Judge in February 2009.  A 
transcript of the hearing is associated with the claims file.

In a June 2003 rating decision, service connection for 
diabetes mellitus was granted and evaluated as 40 percent 
disabling, effective in September 2000, and service 
connection for neuropathy of the right and left feet was 
granted, evaluated as 10 percent disabling, each effective in 
June 2003.  The Veteran appealed the evaluations assigned in 
a September 2003 notice of disagreement.  In March 2004, he 
appealed the effective dates assigned the grant of service 
connection for the neuropathy of both feet. 

In a December 2004 rating decision, the RO decline to reopen 
the previously denied claim for service connection for PTSD, 
and denied service connection for a skin condition to include 
psoriasis and vitiligo, exposure to dioxin, and major 
depression.  The Veteran submitted a notice of disagreement 
to all issues in January 2005.

In January 2005, the RO increased the evaluation for the 
Veteran's service connected diabetes mellitus to 60 percent 
and stated that it considered this to be a full grant of all 
benefits sought on appeal.  In February 2005, the Veteran 
submitted a notice of disagreement concerning the effective 
date assigned.  The Veteran appeared to further argue that a 
higher evaluation was warranted.  As the 60 percent 
evaluation does not constitute a full grant of all benefits 
possible, and as the Veteran has not withdrawn his claim, the 
issue concerning entitlement to an increased rating for 
diabetes mellitus remains pending.  See AB v. Brown, 6 Vet. 
App. 35 (1993).

In an August 2006 rating decision, the RO denied entitlement 
to an earlier effective date for the grant of service 
connection for diabetes mellitus.  The Veteran submitted a 
notice of disagreement in April 2007.  

In a February 2007 rating decision, the RO assigned a 40 
percent evaluation for the neuropathy of the right foot, 
effective in March 2006.  The 10 percent afforded the 
neuropathy of the left foot was confirmed and continued.  The 
issue concerning entitlement to increased evaluations remains 
pending.  See AB, supra.

The RO has not yet issued a statement of the case concerning 
the Veteran's notice of disagreement as to the evaluation 
assigned his diabetes mellitus.  However, after the RO 
increased the evaluation for diabetes mellitus to 60 percent, 
effective in January 2003, the Veteran submitted a notice of 
disagreement to the effective date (as well as to the 
evaluation assigned), and the RO issued a statement of the 
case as to the issue of the earlier effective date.  The 
analysis of whether an evaluation greater than 60 percent is 
warranted prior to January 2003 involves an analysis of 
whether a higher evaluation is warranted for that time.  The 
June 2003 and January 2005 rating decisions provided notice 
of the requirements to meet both the 60 percent and 100 
percent evaluations, respectively.

For these reasons and others that will be explained in the 
Notice and Assistance section, below, the Board finds that 
remand is unnecessary to cure any procedural defects in the 
RO's failure to issue a statement of the case on point, and 
will proceed to decide the issues of entitlement to increased 
evaluations for diabetes mellitus both prior to and beginning 
January 10, 2003.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  The issues are thus as 
recharacterized on the front page of this decision.

The issues of entitlement to an effective date earlier than 
September 18, 2000 for the grant of service connection for 
diabetes mellitus, and an effective date earlier than June 
12, 2003 for the grant of service connection for right and 
left foot peripheral neuropathy will be remanded for issuance 
of a statement of the case. See Manlincon v. West, 12 Vet. 
App. 238 (1999).  These issues are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In a May 1999 rating decision, the RO denied the 
Veteran's claim for service connection for PTSD.  The Veteran 
did not timely appeal the decision and it is now final.

2. Evidence received since the May 1999 rating decision is 
new but not material in that it does not relate to an 
unestablished fact necessary to substantiate the claim for 
service connection for PTSD, i.e., evidence of a diagnosis of 
PTSD.  It therefore does not raise a reasonable possibility 
of substantiating this claim.

3.  The preponderance of the evidence is against a finding 
that any diagnosed psychiatric disorder, to include 
depression including aching in the joints as a psychosomatic 
illness, is the result of active service.

4.  The preponderance of the evidence is against a finding 
that any diagnosed skin condition, to include psoriasis and 
vitiligo, is the result of active service, including as the 
result of exposure to the herbicide Agent Orange.

5.  Prior to and beginning January 10, 2003, the medical 
evidence shows that the service connected diabetes mellitus 
requires insulin administered by injections and oral 
medications, restricted diet and regulated activities, and 
daily hypoglycemic reactions sometimes requiring clinical 
treatment but no evidence of hospitalizations occurring more 
than twice per year; there is no history of ketoacidosis, or 
of progressive loss of weight or strength; the Veteran is 
monitored daily, but there is no evidence that weekly visits 
to a diabetic care provider are medically required; diabetic 
retinopathy and atrophic skin, while diagnosed, are not found 
to require treatment such as to be separately compensable; 
neuropathy of the feet is diagnosed but separately evaluated.

6.  The medical evidence shows that the service-connected 
neuropathy of the right foot is productive of moderate 
impairment, and no greater, prior to March 23, 2006.

7.  The medical evidence shows that the service-connected 
peripheral neuropathy of the right foot is productive of no 
more than moderately severe impairment beginning March 23, 
2006.

8.  The medical evidence shows that the service-connected 
neuropathy of the left foot is productive of moderate 
impairment, and no greater.


CONCLUSIONS OF LAW

1.  Evidence received since the May 1999 rating decision is 
neither new nor material and the criteria to reopen the 
previously denied claim for entitlement to service connection 
for PTSD are not met. 38 U.S.C.A. § 5108 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.156 (2008).

2.  The criteria for the service connection for major 
depression, to include aching in the joints as a 
psychosomatic illness have not been met. 38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.303, 3.307, 3.309 (2008).

3.  The criteria for the service connection for skin 
condition, to include psoriasis and vitiligo, including as 
the result of exposure to the herbicide Agent Orange, have 
not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).

4.  The criteria for an initial evaluation of 60 percent, and 
no greater, for diabetes mellitus prior to and from January 
10, 2003 have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7913 
(2008).

5.  The criteria for an initial evaluation of 20 percent, and 
no greater, for peripheral neuropathy of the right foot prior 
to March 23, 2006 have been met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 4.7, 4.130, Diagnostic 
Code 9411 (2008).

6.  The criteria for an initial evaluation greater than 40 
percent for peripheral neuropathy of the right foot beginning 
March 23, 2006 have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 4.7, 4.124a, 
Diagnostic Code 8520 (2008).

7.  The criteria for an evaluation an initial evaluation of 
20 percent, and no greater, for peripheral neuropathy of the 
left foot have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8520 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any.  See 38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); 38 C.F.R. § 3.159; Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Concerning the issues of new and material evidence to reopen 
the previously denied claim for service connection for PTSD, 
and for service connection, the RO provided the pre-
adjudication notice by letters dated in October 2002 and 
October 2003. Additional notice concerning records requested 
but not obtained was provided in September and October 2004.  
Although these letters provided adequate preadjudicatory 
notice concerning the claims for service connection for major 
depression, a skin condition, and PTSD, the letters did not 
include an explanation of the reason the Veteran's previous 
claim for service connection for PTSD had been denied and 
what information and evidence was required to reopen it, 
which is required under Kent v. Nicholson, 20 Vet. App. 1 
(2006). This error is presumed prejudicial; however, the 
record reflects that the purpose of the notice was not 
frustrated. Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In 
addition, although the notice provided did not address the 
rating criteria or effective date provisions pertinent to the 
claims for service connection for major depression and a skin 
condition, such error is harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to these claimed 
conditions.  Dingess v. Nicholson, 19 Vet. App. 473 (2006)

In the letters, the RO included an explanation of VA's duty 
to assist in obtaining records and providing a medical 
examination or opinion where necessary. The letter also 
requested that the appellant sign and return authorization 
forms providing consent for VA to obtain his private medical 
records and that the appellant submit any evidence that the 
claimed conditions existed from service to the present time, 
any treatment records pertaining to the claim, and any 
medical evidence of current disabilities.

The July 2005 statement of the case provided the appellant 
with the relevant regulations for reopening his previously 
denied claim and for his service connection claims, including 
those governing VA's notice and assistance duties, as well as 
an explanation of the reason for the denial of the claims. 
The statement of the case also explained the reason his claim 
for service connection for PTSD had previously been denied. 
Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims. Overton v. 
Nicholson, 20 Vet. App. 427 (2006). Thus, based on the record 
as a whole, the Board finds that a reasonable person would 
have understood from the information that VA provided to the 
appellant what was necessary to reopen his previously denied 
claim and to substantiate his service connection claims, and 
as such, that he had a meaningful opportunity to participate 
in the adjudication of his claims such that the essential 
fairness of the adjudication was not affected. See Sanders, 
supra.

The issues of initial higher evaluations for diabetes 
mellitus and neuropathy of the right and left feet are 
"downstream" issues, as the initial claim for service 
connection for diabetes mellitus was granted and service 
connection for neuropathy of the right and left feet as 
secondary to the service-connected diabetes was granted in 
the June 2003 rating decision appealed.  The current appeal 
as to these evaluations arises from the Veteran's 
disagreement with the evaluations originally assigned.

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. 
Dingess, supra. Thus, as the Veteran's claim for an increased 
initial disability rating was appealed directly from the 
initial rating assigned, no further action under section 
5103(a) is required. Goodwin v. Peake, 22 Vet. App. 128 
(2008); see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has obtained service medical records, assisted the 
appellant in obtaining evidence, afforded the Veteran VA 
examinations where possible, obtaining a records review where 
it was not possible, and obtained opinions where indicated.  
VA examination to determine the nature, extent, and etiology 
of any psychiatric or skin condition was not accorded the 
Veteran, although the October 2007 VA examination did 
consider whether or not manifested skin abnormality could be 
the result of the service-connected diabetes mellitus.  The 
Board has determined that it is not necessary to provide such 
examination as the medical evidence reflects no findings or 
diagnoses of depression or a skin condition during service 
and none until many years after the Veteran's discharge from 
active service.  He has presented no medical evidence of a 
causal nexus between his depression and skin condition and 
active service.  Under these circumstances, VA examination is 
not necessary.  See McClendon v. Nicholson, 20 Vet. App. 79 
(2006); 38 C.F.R. § 3.159(c)(4).

VA afforded the appellant the opportunity to testify before 
the Board, which he initially requested and was scheduled 
for, but was unable to attend because he was in prison.  His 
representative, however, did appear for the hearing and 
testified in his stead.  

All known and available records relevant to the issues on 
appeal have been obtained and associated with the claims file 
and the Veteran has not contended otherwise.

II.  New and Material

In a May 1999 rating decision, the RO denied service 
connection for PTSD based on VA examination conducted in 
March 1999 that found no diagnosis of PTSD.  The rating 
decision stated that absent a diagnosis of PTSD, the RO 
determined that service-connection could not be granted.  

The RO gave notice of the rating decision in May 1999. The 
Veteran did not submit a notice of disagreement within a 
year, and the May 1999 decision became final.

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered. However, a claim on which there is a final 
decision may be reopened if new and material evidence is 
submitted. 38 U.S.C.A. § 5108.

The regulations define "new" evidence as existing evidence 
not previously submitted to agency decision makers. 
"Material" evidence is defined as existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim. 38 C.F.R. § 3.156(a). New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim. Id. When determining 
whether the claim should be reopened, the credibility of the 
newly submitted evidence is to be presumed. Justus v. 
Principi, 3 Vet. App. 510 (1992).

Evidence submitted since the May 1999 rating decision 
includes VA and non-VA treatment records, including mental 
health treatment records and records and assessments from the 
Social Security Administration (SSA).  These records show 
that the Veteran was seen as early as in 1995 with complaints 
of depression.  VA and non-VA hospital records show that the 
Veteran was treated in 1998 for being suicidal, primarily 
over being a pedophile.  In 1999, private records show he 
reported a suicide attempt in 1984 and again in 1995 
following divorce and, again, over difficulties with 
pedophilia.  SSA records show findings of mixed personality 
disorder with narcissist and obsessive compulsive traits from 
1992, and depression in 1995.  The Veteran was found to be 
disabled in 1999 due to diagnoses of affective and 
personality disorders and diabetes mellitus.  

While this evidence is new, it is not material, as it shows 
no findings of a diagnosis of PTSD, or of treatment for PTSD.

No new and material evidence has been received sufficient to 
reopen the claim. Absent a diagnosis of or treatment for 
PTSD, the newly submitted evidence cannot be material.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ( "in the 
absence of proof of a present disability, there can be no 
valid claim.").  Until the appellant meets his threshold 
burden of submitting new and material evidence sufficient to 
reopen his claim, the benefit of the doubt doctrine does not 
apply. See Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The preponderance of the evidence is against the claim to 
reopen the previously denied claim for service connection for 
PTSD; there is no doubt to be resolved; and reopening the 
previously denied claim for service connection for PTSD is 
not warranted.

III.  Service Connection

Service connection may be established for disability 
resulting from injury or disease incurred in service. 38 
U.S.C.A. § 1110. Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service. A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service. See Pond v. West, 12 Vet. App. 341 (1999); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107. A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. See 
also, 38 C.F.R. § 3.102. When a veteran seeks benefits and 
the evidence is in relative equipoise, the veteran prevails. 
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The 
preponderance of the evidence must be against the claim for 
benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 
(1996).

The Veteran avers that he has major depression, to include 
aching in the joints as a psychosomatic illness that is the 
result of his active service, and a skin condition, to 
include psoriasis and vitiligo as the result of exposure to 
the herbicide Agent Orange during active service.  

Service medical records show no complaints of or treatment 
for a psychiatric disorder.  Records show treatment for 
conjunctivitis of the eye but no other skin condition.  
Reports of medical history and examination at entrance to 
active service show complaints of nervous trouble, joint 
deformity, and boils, and the examiner noted no excessive 
nervousness, recurrent dislocations of both hips with 
treatment by an osteopath, and several furuncles removed when 
the Veteran was age 15.  However, the examiner recorded no 
current findings of any psychiatric, orthopedic, or skin 
defects, diagnoses, or abnormalities.  Reports of X-rays were 
found to show normal spine, hips, and back.  Reports of 
medical history and examination at discharge from active 
service noted the same complaints and the Veteran noted 
dislocated hips, but the examiner found no defects, 
diagnoses, abnormalities or other findings concerning his 
psychiatric and orthopedic systems, or his skin condition.

Major Depression

VA and private treatment records show the Veteran has been 
diagnosed with various psychiatric disabilities to include 
depression, dysthymia, personality disorder and affective 
disorder.

These records show that the Veteran was seen as early as in 
1995 with complaints of depression.  VA and non VA hospital 
records show that the Veteran was treated in 1998 for being 
suicidal, primarily over being a pedophile.  In 1999, private 
records show he reported a suicide attempt in 1984 and again 
in 1995 following divorce and, again, over difficulties with 
pedophilia.  SSA records show findings of mixed personality 
disorder with narcissistic and obsessive compulsive traits 
from 1992 and depression from 1995.  The Veteran was found to 
be disabled in 1999 due to diagnoses of affective and 
personality disorders and diabetes mellitus.  

However, none of the medical evidence shows that these 
conditions are the result of his active service.  Rather, it 
is not until 1995-many years after the Veteran's discharge 
from active service-that the records show complaints of or 
treatment for depression.  Even assuming, without finding, 
that the Veteran's first reported suicide attempt, in 1984, 
represents his earliest manifestation of a psychiatric 
disorder, this is 15 years after his discharge from active 
service.  Such a lapse of time weighs heavily against the 
Veteran's claim.  See Maxson v. Gober, 230 F.3rd  1330, 1333 
(Fed. Cir. 2000).  

There are no medical opinions or findings establishing that 
the Veteran's diagnosed psychiatric disorder, to include 
depression, dysthymic disorder, personality disorder, and 
affective disorder is the result of his active service, or 
that he exhibits a psychosomatic illness manifested by aching 
joints that is the result of his active service.

Skin Condition

VA and private treatment records show treatment for skin 
conditions, to include tinea pedis, onyomychosis, dermatitis, 
psoriasis, and vitiligo as early as 1993.  

The Veteran alleges that his skin condition is the result of 
exposure to the herbicide, Agent Orange.

Service personnel records show that the Veteran served in 
Vietnam from October 1968 to August 1969.  His exposure to 
Agent Orange is therefore presumed.  However, the skin 
conditions the Veteran exhibits are not conditions for which 
a presumption is afforded for exposure to herbicides under 
the regulations.

The diseases listed at 38 C.F.R. § 3.309(e) include chloracne 
or other acneform disease consistent with chloracne, type II 
diabetes, Hodgkin's disease, multiple myeloma, Non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcoma. See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).

Tinea pedis, onyomychosis, dermatitis, psoriasis, and 
vitiligo are not within the enumerated disabilities listed 
under 38 C.F.R. § 3.309(e). The Secretary has determined that 
there is no positive association between exposure to 
herbicides and any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted. See Notice, 68 Fed. Reg. 27,630-41 (May 20, 
2003).  For these reasons, the presumptive regulations 
regarding exposure to Agent Orange are not applicable in this 
case. See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).

Notwithstanding, the Veteran may still establish service 
connection with proof of actual direct causation.  Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

VA and private medical records document the earliest 
treatment for symptoms of a skin condition is in 1993-24 
years after the Veteran's discharge from active service.  
Again, such a lapse of time weighs heavily against the 
Veteran's claim.  See Maxson, supra. 

In October 2007 the Veteran underwent VA examination for 
diabetes mellitus.  The examiner opined that the Veteran's 
exhibited dry skin was unlikely to be the result of diabetes 
mellitus, and further observed that the Veteran exhibited no 
other dermatologic abnormalities that were the result of the 
service-connected diabetes mellitus.

There are no medical opinions or findings establishing that 
any diagnosed skin condition is the result of the Veteran's 
active service.

Summary of Service-connection Claims

The Veteran genuinely believes that he manifests major 
depression, to include aching in the joints as a 
psychosomatic illness that is the result of his active 
service, and a skin condition to include psoriasis and 
vitiligo as the result of exposure to the herbicide Agent 
Orange during active service.  His factual recitation as to 
his symptoms and experiences are accepted as true.  However, 
as a layperson, lacking in medical training and expertise, he 
cannot provide a competent opinion on a matter as complex as 
the diagnoses of his manifested psychiatric and skin 
conditions and their etiological relationship to his active 
service, and his views have no probative value.  And, even if 
his opinion was entitled to be accorded some probative value, 
it is far outweighed by the detailed treatment notations 
provided by the medical professionals who have treated him 
over the years, or the opinion of the October 2007 VA 
examiner.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).

The preponderance of the evidence is against service 
connection for major depression to include aching joints as a 
psychosomatic illness and for a skin condition to include 
psoriasis and vitiligo including as the result of exposure to 
the herbicide Agent Orange; there is no doubt to be resolved; 
and service connection for major depression to include aching 
joints as a psychosomatic illness, and for a skin condition 
to include psoriasis and vitiligo including as the result of 
exposure to the herbicide Agent Orange, is not warranted.

IV.  Higher Initial Evaluations

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2, and to resolve any 
doubt regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Service connection for diabetes mellitus and for neuropathy 
of the right and left feet was granted in a June 2003 rating 
decision.  The diabetes mellitus was assigned a 40 percent 
evaluation, effective in September 2000.  The neuropathy of 
the right and left foot were assigned 10 percent evaluations, 
each, effective in June 2003.  The Veteran appealed the 
evaluations assigned.

In subsequent rating decisions, the RO assigned a 60 percent 
evaluation for diabetes mellitus, effective in January 2003, 
and a 40 percent evaluation for neuropathy of the right foot, 
effective in March 2006.  The 10 percent evaluation assigned 
the left foot neuropathy was confirmed and continued.

Diabetes Mellitus

There are two periods of time to consider in evaluating the 
service connected diabetes mellitus, that prior to January 
10, 2003, when the condition was evaluated as 40 percent 
disabling, and that beginning January 10, 2003, when the 
condition was evaluated as 60 percent disabling.

However, as the medical evidence supports a 60 percent 
evaluation for diabetes mellitus effective from the date of 
service connection, the Board will discuss the time period as 
one, rather than broken in two.

The Veteran's diabetes mellitus has been evaluated under 
Diagnostic Code 7913, which provides a 40 percent evaluation 
for diabetes mellitus requiring insulin, restricted diet, and 
regulations of activities.

A 60 percent evaluation is warranted for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.

A 100 percent evaluation is afforded where more than one 
daily injection of insulin is required, restricted diet, and 
regulation of activities (avoidance of strenuous occupational 
and recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.

As noted, the medical evidence supports the grant of a 60 
percent evaluation for diabetes mellitus prior to January 10, 
2003.  Medical evidence, including VA examinations conducted 
in June 2003 (by records review) and October 2007, and VA and 
non VA treatment records document that the Veteran's diabetes 
mellitus was characterized by the need for multiple 
administrations of insulin during the day, including both by 
injection and oral consumption.  Moreover, prison records 
document numerous hypoglycemic reactions, some requiring 
clinical intervention.  The medical evidence shows that the 
Veteran's diet was regulated and his activities restricted, 
and he was seen by a diabetic care provider.  The medical 
evidence also shows that he was diagnosed with diabetic 
retinopathy and neuropathy.

Neuropathy of both feet was service connected and granted 
separate, compensable evaluations effective in June 2003 in a 
June 2003 rating decisions, as will be discussed in greater 
detail below.

Notwithstanding, the service connected diabetes mellitus 
meets the criteria for a 60 percent evaluation both prior to 
and beginning January 10, 2003.  

However, the medical evidence does not show that the required 
manifestations for a 100 percent evaluation are present.  
First, while VA examination conducted in October 2007 shows 
the Veteran requires two to three injections of insulin per 
day plus oral dosages and still experiences daily 
hypoglycemic episodes and wildly fluctuating blood sugar 
readings, the medical evidence does not demonstrate that he 
requires weekly visits to a diabetic health care provider 
with additional loss of weight and strength and complications 
that would be compensable if separately compensable.  While 
prison treatment records document that the Veteran sometimes 
requires clinical treatment for his hypoglycemic episodes, 
they do not establish that he requires more than two 
hospitalizations yearly.  

As noted above, the neuropathy of both feet is separately 
service-connected and evaluated compensably.  These 
manifestations are therefore not for consideration herein.  

Rather, VA examinations conducted in June 2003 and October 
2007 reflect that the Veteran visits his diabetic health care 
provider quarterly.  He has lost weight, but this was due to 
the Veteran's efforts and not the result of disease.  There 
was no history of ketoacidosis and no findings of loss of 
strength, hypertension, heart disease or stroke.  The 
examiner in October 2007 noted that the Veteran has been 
diagnosed with diabetic retinopathy but has required no 
specialized treatment.  Current examination showed normal 
visual fields by confrontation and no evidence of 
retinopathy. Eyeball movements were normal and vision was 
measured at 20 over 20.  Dermatological examination found no 
skin condition or other dermatologic abnormality that was the 
result of diabetes mellitus.  

An initial evaluation of 60 percent for diabetes mellitus is 
granted effective the date of service connection. 

A preponderance of the evidence is against an evaluation 
greater than 60 percent for diabetes mellitus; there is no 
doubt to be resolved; and an evaluation greater than 60 
percent is not warranted.

Neuropathy of the Right and Left Feet

The Veteran's right and left neuropathy has been evaluated 
under Diagnostic Code 8520, which contemplates paralysis of 
the sciatic nerve.  A 10 percent evaluation is afforded for 
mild incomplete paralysis.  A 20 percent evaluation is 
warranted for moderate incomplete paralysis.  A 40 percent 
evaluation is provided for incomplete paralysis that is 
moderately severe.  A 60 percent evaluation is warranted for 
incomplete paralysis that is severe with marked muscular 
atrophy.  An 80 percent evaluation is afforded for complete 
paralysis where the foot dangles and drops, no active 
movement is possible in the muscles below the knee, and 
flexion of the knee is weakened or (very rarely) lost.  

Right Foot

There are two periods of time to consider in evaluating the 
service connected neuropathy, right foot, that prior to March 
23, 2006 when the condition was evaluated as 10 percent 
disabling, and that beginning March 23, 2006, when the 
condition was evaluated as 40 percent disabling.

        a) Prior to March 23, 2006.  During this time, the 
neuropathy of the right foot was described in the June 2003 
VA examination report as mild to moderate.  The Veteran has 
been in prison from July 2002 to the present.  Prison 
treatment records that the Veteran's skin is atrophic 
secondary to his diabetes mellitus, and that he requires 
diabetic shoes and inserts, and a Velcro brace for ambulating 
but no other treatment, such as wound care.  VA and private 
treatment records prior to the Veteran's incarceration show 
consistent treatment for symptoms of right foot neuropathy, 
including decreased sensation, wound care, and observations 
of no hair.  This portrays an overall disability picture of 
moderate incomplete paralysis under the criteria, sufficient 
for a 20 percent rating.  See 38 C.F.R. § 4.7.

However, the medical evidence does not show that the criteria 
for a higher, 40 percent, evaluation is met.  The June 2003 
VA examination report was not based on an examination of the 
Veteran.  It was based on a records review, at which time the 
prison treatment records were not in the claims folder.  
Notwithstanding, as noted above, prison treatment records 
show only findings of atrophic skin and that the Veteran 
requires diabetic shoes, inserts, and a brace.  There are no 
notations of wound care, decreased sensation, muscle 
weakness, or other findings that establish an overall 
disability picture that meets or approximates the criteria 
for more than moderate severity under the criteria during 
this time period.
        
        b) Beginning March 23, 2006.  In March 2006, the 
neuropathy of the right foot is described in prison treatment 
records as chronic and progressing to the point of involving 
loss of protective sensation.  The physician observed pulses 
to be palpable although diminished, significant neurologic 
vascular decreased loss of sensation and touch, a tender area 
over the medial distal aspect of the fifth digit, and skin 
thickening on the lateral aspect of the fourth digit.  The 
physician estimated the Veteran had lost 80 percent of 
protective sensation from the right great toe approximately 
on the plantar and dorsal aspect of the foot up the leg 6 to 
7 inches, and assessed adductovarus fifth hammertoe 
deformity.  In April 2007, the Veteran underwent fixtional 
biopsy at the 5th digit of the right foot, which was found to 
be benign.  The physician diagnosed hammertoe with keratotic 
type lesion and noted that future care might require 
hammertoe procedure to burr the bone spur causing the 
deformity.  The physician noted that the Veteran was 80 to 90 
percent insensate on the forefoot plantar aspect and just 
distal to the calcaneous.
        
However, the medical evidence presents no findings of 
muscular atrophy.  Rather, VA examination conducted in 
October 2007 shows findings of normal motor strength in both 
upper and lower extremities.  The Veteran's gait was found to 
be normal and sensory examination showed normal appreciation 
of light touch and pinprick.  Joint sense was normal, and 
there were no findings of localized wasting or hypertrophy in 
any muscle group.  The examiner described the Veteran's 
neuropathy as mild.

Thus, the medical evidence does not establish an overall 
disability picture that meets or approximates the criteria 
for incomplete paralysis that is more than moderately severe 
under the criteria during this time period.  Hence, an 
evaluation of greater than 40 percent is not warranted for 
this time period. 

Left Foot

The neuropathy of the left foot was described in the June 
2003 VA examination report as mild to moderate.  As above 
noted, the Veteran has been in prison from July 2002 to the 
present and these treatment records show that his skin is 
atrophic secondary to his diabetes mellitus, and that he 
requires diabetic shoes and inserts, and a Velcro brace for 
ambulating.  The records show no other treatment for the 
Veteran's foot, such as wound care.  VA and private treatment 
records prior to the Veteran's incarceration show consistent 
treatment for symptoms left foot neuropathy, including 
decreased sensation, wound care, and observations of no hair.  
This portrays an overall disability picture of moderate 
incomplete paralysis under the criteria.  See 38 C.F.R. 
§ 4.7.

However, the medical evidence does not show that the criteria 
for a higher, 40 percent, evaluation is met.  VA examination 
reports show neuropathy described as mild to moderate in June 
2003 and mild in October 2007.  In October 2007 motor 
strength in both upper and lower extremities was found to be 
normal and sensory examination showed normal appreciation of 
light touch and pinprick.  The Veteran's gait was observed to 
be normal, joint sense was normal, and there were no findings 
of localized wasting or hypertrophy in any muscle group.  It 
is acknowledged that the June 2003 VA report was based on a 
records review rather than an examination of the Veteran, at 
which time the prison treatment records were not in the 
claims folder.  Notwithstanding, as noted above, prison 
treatment records showed minimal findings and treatment only 
involving providing diabetic shoes, inserts, and a brace.  
The March 2006 and April 2007 entries describe treatment and 
sensation loss in the right foot, not the left foot.  
Therefore, the medical evidence does not describe an overall 
disability picture that meets or approximates the criteria 
for more than moderate severity under the criteria.

Summary of Higher Initial Evaluation Claims

An initial evaluation of 20 percent, and no greater, is 
warranted for neuropathy of the right foot prior to March 23, 
2006 effective from the date of service connection.

A preponderance of the evidence is against an evaluation 
greater than 40 percent for neuropathy of the right foot 
beginning March 23, 2006; there is no doubt to be resolved; 
and an evaluation greater than 40 percent is not warranted.

An initial evaluation of 20 percent, and no greater, is 
warranted for neuropathy of the left foot effective from the 
date of service connection.

The Veteran genuinely believes that his diabetes mellitus and 
neuropathy of the right and left foot are worse than 
initially evaluated.  His factual recitation as to his 
symptoms are accepted as true.  However, as a layperson, 
lacking in medical training and expertise, he cannot provide 
a competent opinion on a matter as complex as the extent of 
his service connected diabetes mellitus and neuropathy of 
right and left feet, and his views have no probative value.  
And, even if his opinion was entitled to be accorded some 
probative value, it is far outweighed by the detailed 
treatment records provided by the medical professionals who 
have treated him over the years and the assessment by VA 
examinations.  See Jandreau and Buchanan, supra.

The assignment of different evaluations throughout the 
pendency of the veteran's appeal has been considered and, as 
discussed above, such assignments have been made. The medical 
evidence does not support staged evaluations in the present 
case other than those already assigned. See Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Application of an extraschedular evaluation under 38 C.F.R. 
Section 3.321(b)(1) has been considered, but is not here 
warranted, as the medical evidence does not present 
exceptional or unusual factors which would render application 
of the schedule impractical. See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).


ORDER

New and material evidence to reopen the previously denied 
claim for service connection for PTSD has not been submitted.  
The claim is denied.

Service connection for major depression to include aching 
joints as a psychosomatic illness is denied.

Service connection for a skin condition to include psoriasis 
and vitiligo, including as the result of exposure to the 
herbicide Agent Orange, is denied.

An initial evaluation of 60 percent, and no greater, is 
granted for diabetes mellitus effective the date of service 
connection.

An initial evaluation of 20 percent, and no greater, is 
granted for neuropathy of the right foot, effective from the 
date of service connection.

An initial evaluation greater than 40 percent for the right 
foot beginning March 23, 2006 is denied.

An initial evaluation of 20 percent, and no greater, is 
granted for neuropathy of the left foot effective from the 
date of service connection.


REMAND

The Veteran submitted a timely notice of disagreement to 
denial of an earlier effective date for the grant of service 
connection for diabetes mellitus in the August 2006 rating 
decision, and to the effective date assigned the grant of 
service connection for neuropathy of the right and left feet 
in the June 2003 rating decision.  The claims must be 
remanded for the preparation of a statement of the case on 
those issues. Manlincon, supra; Godfrey v. Brown, 7 Vet. App. 
398, 408-10 (1995).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case regarding 
the issues of entitlement to an effective 
date earlier than September 18, 2000 for 
the grant of service connection for 
diabetes mellitus, and for entitlement to 
an effective date earlier than June 12, 
2003 for the grant of service connection 
for neuropathy of the right foot and left 
foot.  The appellant should be apprised 
of his right to submit a substantive 
appeal as to these issues and to have his 
claims reviewed by the Board. Only if the 
Veteran timely perfects his appeal as to 
these issues, undertake any and all 
development deemed essential and re-
adjudicate the Veteran's claims.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The Veteran need take no 
action until he is so informed. The Veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The Board intimates no opinion as to the ultimate 
outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


